       Case 1:17-cv-00151-BLW Document 225 Filed 10/24/19 Page 1 of 3




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 ADREE EDMO,
                                               Case No. 1:17-CV-00151-BLW
        Plaintiff,

        v.                                     ORDER REQUIRING
                                               DEFENDANTS PROVIDE ALL
 IDAHO DEPARTMENT OF                           PRE-SURGICAL
 CORRECTION; HENRY ATENCIO;                    TREATMENTS AND
 JEFF ZMUDA; HOWARD KEITH                      RELATED COROLLARY
 YORDY; CORIZON, INC.; SCOTT                   APPOINTMENTS OR
 ELIASON; MURRAY YOUNG;                        CONSULTATIONS
 RICHARD CRAIG; RONA                           NECESSARY FOR GENDER
 SIEGERT; CATHERINE                            CONFIRMATION SURGERY
 WHINNERY; AND DOES 1-15,

        Defendants.



      On October 10, 2019, the United States Court of Appeals for the Ninth

Circuit Court granted a motion by Plaintiff-Appellee in case number 19-35017,

to partially lift its stay of this Court’s order of December 13, 2018, which

required Defendants to take all actions reasonably necessary to provide Plaintiff

with gender confirmation surgery. (Dkt. 220.) The Ninth Circuit partially lifted

the stay “so that Plaintiff may receive all presurgical treatments and related

corollary appointments or consultations necessary for gender confirmation

surgery.” Id. at 2.



ORDER – 1
      Case 1:17-cv-00151-BLW Document 225 Filed 10/24/19 Page 2 of 3




      On October 17, 2019, the Court held a status conference with counsel for

the parties regarding the Ninth Circuit’s order. The Court instructed counsel for

Plaintiff to file a memorandum detailing all presurgical requirements necessary

for Plaintiff to undergo gender confirmation surgery. On October 22, 2019,

Plaintiff filed the submission regarding pre-surgical requirements. (Dkt. 224.)

Plaintiff’s submission is accompanied by a declaration from Dr. Geoffrey D.

Stiller, the surgeon selected by Defendants to provide gender confirmation

surgery. (Dkt. 224-1 at 5-8.) According the submission, three pre-surgical

requirements remain to be completed: 1) laser treatment or electrolysis for hair

removal around the surgical site; 2) the provision of a referral for the surgery

from a treating physician; and 3) the provision of documentation of approval for

payment for the surgery. (Dkt. 224 at 2-3.)

      In consideration of the foregoing, and to comply with the Ninth Circuit’s

order of October 10, 2019 that Plaintiff receive “all presurgical treatments and

related corollary appointments or consultations necessary for gender

confirmation surgery,” the Court HEREBY ORDERS as follows:

      1)    Defendants must arrange for and see that Ms. Edmo receive complete

hair removal from the surgical site by either laser hair removal or electrolysis.

Ms. Edmo must receive her first hair removal treatment on or before November

8, 2019. Thereafter, the hair removal treatments must continue at regularly



ORDER – 2
      Case 1:17-cv-00151-BLW Document 225 Filed 10/24/19 Page 3 of 3




scheduled intervals until complete hair removal is achieved consistent with the

requirements outlined in Dr. Stiller’s declaration. (See Dkt. 224-1 at 6-7.)

      2)    Defendants must ensure that the required treating physician referral

letter, as described in Plaintiff’s presurgical submission (Dkt. 224 at 2), is

provided by Ms. Edmo’s current treating prison physician to Dr. Stiller on or

before December 31, 2019. If this is not possible for any reason, Defendants

must instead coordinate and take all steps to ensure Ms. Edmo is referred to an

outside physician who can provide the required physician referral letter to Dr.

Stiller, and that this step is taken to ensure the physician is able to supply the

referral letter on or before December 31, 2019.

      3)    Defendants must also ensure that the requisite payment approval for

the gender confirmation surgery is provided to Dr. Stiller as soon as possible.

      4)    Defendants must file a status report with the Court on or before

November 1, 2019, detailing the steps they have taken or are taking to comply

with this order. Defendants are instructed to file the status report under seal

should it contain any sensitive information.

                                               DATED: October 24, 2019


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge




ORDER – 3
